        Case 9:19-cv-00059-KLD Document 81 Filed 06/05/20 Page 1 of 2



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                          MISSOULA DIVISION

JAMES C. GARNER,                                 CV 19-59-M-KLD

                    Plaintiff,
                                                 ORDER
           vs.


USAA GENERAL INDEMNITY
COMPANY, a Texas Corporation; and
JANE/JOHN DOES A-Z,

                    Defendants.


      Plaintiff moves for the admission of DezaRae D. LaCrue to practice before

this Court in this case with Karl Englund, Spencer MacDonald, John Heenan, and

Joseph Cook as local counsel. Ms. LaCrue’s application appears to be in order.

      Accordingly, IT IS HEREBY ORDERED that Plaintiff’s motion to admit

DezaRae LaCrue pro hac vice is GRANTED on the condition that Ms. LaCrue

shall do her own work. This means that Ms. LaCrue must do her own writing, sign

her own pleadings, motions, and briefs, and appear and participate personally.

Counsel shall take steps to register in the Court’s electronic filing system (“CM-

ECF”). Further information is available on the Court’s website,

www.mtd.uscourts.gov, or from the Clerk’s Office. Ms. LaCrue may move for the

admission pro hac vice of one (1) associate of her firm. Such associate, if duly
        Case 9:19-cv-00059-KLD Document 81 Filed 06/05/20 Page 2 of 2



admitted, shall be authorized to participate in this case on the same terms and

conditions as Ms. LaCrue.

      IT IS FURTHER ORDERED that this Order is subject to withdrawal unless

Ms. LaCrue, within fifteen (15) days of the date of this Order, files a pleading

acknowledging her admission under the terms set forth above.

      DATED this 5th day of June, 2020.

                                       _______________________________
                                       Kathleen L. DeSoto
                                       United States Magistrate Judge
